Name: COMMISSION REGULATION (EC) No 65/95 of 17 January 1995 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh clementines originating in Turkey
 Type: Regulation
 Subject Matter: prices;  tariff policy;  trade;  plant product;  Europe
 Date Published: nan

 No L 12/2 Official Journal of the European Communities 18 . 1 . 95 COMMISSION REGULATION (EC) No 65/95 of 17 January 1995 introducing a countervailing charge and suspending the preferential customs duty on imports of fresh Clementines originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, for fresh Clementines originating in Turkey the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these fresh Clementines ; Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (% as amended by Regulation (EEC) No 1555/84 Q, a rate of customs duty of 8 % should be rein ­ troduced for these fresh Clementines ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (8), as amended by Regulation (EC) No 3528/93 (9), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (10), as amended by Regulation (EC) No 547/94 (n), Whereas Article 25(1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EC) No 2858/94 of 25 November 1994 fixing the reference price for fresh Clementines for the 1994/95 marketing year (3) fixed the reference price for products of class I for the month of January 1995 at ECU 59,57 per 100 kilograms net ; HAS ADOPTED THIS REGULATION : Article 1 1 . A countervailing charge of ECU 22,75 per 100 kilo ­ grams net is applied on imports of fresh Clementines falling within CN code 0805 20 1 1 originating in Turkey. 2. The rate of customs duty on imports of these products shall be 8 % . Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 (1 ) of Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 249/93 0, the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Article 2 This Regulation shall enter into force on 19 January 1995. (0 OJ No L 367, 23. 12. 1981 , p. 3 . 0 OJ No L 150, 6 . 6. 1984, p. 4.(') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 94. (3) OJ No L 303, 26. 11 . 1994, p. 12. (8) OJ No L 387, 31 . 12. 1992, p. 1 . (9) OJ No L 320, 22. 12. 1993, p. 32. (4) OJ No L 220, 10. 8 . 1974, p. 20. 0 OJ No L 28, 5. 2. 1993, p. 45. (10) OJ No L 108, 1 . 5. 1993, p. 106. ( ») OJ No L 69, 12. 3. 1994, p. 1 . 18 . 1 . 95 Official Journal of the European Communities No L 12/3 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1995. For the Commission Rene STEICHEN Member of the Commission